Case: 19-20348      Document: 00515511437         Page: 1    Date Filed: 07/31/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                          Fifth Circuit

                                                                         FILED
                                      No. 19-20348                     July 31, 2020
                                                                      Lyle W. Cayce
                                                                           Clerk
NED CARLOS RENFREW,

                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:19-CV-1137


Before DENNIS, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Ned Carlos Renfrew, Texas prisoner # 01929324, moves for a certificate
of appealability (COA) to appeal the dismissal of his 28 U.S.C. § 2254
application, in which he challenged his felony conviction and sentence for
driving while intoxicated, as barred by the one-year limitations period. He also
seeks to appeal the denial of his timely Federal Rule of Civil Procedure 59(e)
motion and the denial of his motion for an evidentiary hearing.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20348     Document: 00515511437     Page: 2   Date Filed: 07/31/2020


                                  No. 19-20348

      To obtain a COA, Renfrew must make “a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where, as in this case,
the district court’s denial of federal habeas relief is based on procedural
grounds, a COA will issue “when the prisoner shows, at least, that jurists of
reason would find it debatable whether the petition states a valid claim of the
denial of a constitutional right and that jurists of reason would find it
debatable whether the district court was correct in its procedural ruling.”
Slack v. McDaniel, 529 U.S. 473, 484 (2000). As for the Rule 59(e) motion,
Renfrew must show that reasonable jurists would debate whether the district
court abused its discretion in denying the motion. See Williams v. Thaler, 602
F.3d 291, 304 (5th Cir. 2010).
      He has failed to make these showings. See Slack, 529 U.S. at 484;
Williams, 602 F.3d at 304. We therefore do not reach the merits of Renfrew’s
claims. See Slack, 529 U.S. at 485; Houser v. Dretke, 395 F.3d 560, 561-62 (5th
Cir. 2004). Further, Renfrew’s motion for a COA with respect to the denial of
an evidentiary hearing is construed as a direct appeal of that issue, see Norman
v. Stephens, 817 F.3d 226, 234 (5th Cir. 2016), and affirmed, see McDonald v.
Johnson, 139 F.3d 1056, 1060 (5th Cir. 1998).
      Accordingly, Renfrew’s motion for a COA is DENIED, and the denial of
an evidentiary hearing is AFFIRMED.




                                        2